DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 3/26/2019.
Currently, claims 1-16 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 9-10; a citation “a first predetermined value or more” is indefinite, confusing and vague because does not clear if there is “a second predetermined value”; and “or more” of what 
Re claim 2, line 3; a citation “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. 
Re claim 2, lines 7-8; a citation “a first predetermined time or more” is indefinite, confusing and vague because does not clear if there is “a second predetermined time”; and “or more” of what structure? Clarification is required. Claim 4 depending upon the rejected claim 1 is also rejected.
Re claim 5, line 10; a citation “a second predetermined value” is indefinite, confusing because does not clear if there is “a first predetermined value”? Clarification is required. Claims 6-8 depending upon the rejected claim 5 are also rejected.
Re claim 6, line 3; a citation “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. 
Re claim 6, lines 6-7; a citation “a second predetermined time or more” is indefinite, confusing and vague because does not clear if there is “a first predetermined value”; and “or more” of what structure? Clarification is required.
Re claim 8, line 7; a citation “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. 
Re claim 8, lines 9-10; a citation “the current/thrust conversion unit” does not have a proper antecedent basis; and “/” is confusing and indefinite because does not clear that if this slash “/” is representing a “ratio”; “or”? Clarification is required. 
Re claim 15; lines 4-8; method steps are confusing and indefinite because a method step should be prior structure(s); and does not clear if two the same method steps “detecting” happened at the same time? Clarification is required. 

Re claim 16; lines 4-8; method steps are confusing and indefinite because a method step should be prior structure(s)? Clarification or correction is required. 
  Re claim 16, lines 12-13; a citation “a second predetermined value” is indefinite and confusing because does not clear if there is “a first predetermined value”? Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 9,056,749 to Utsunomiya.
Re claim 1: Utsunomiya discloses a door control device 8 comprising: a speed control unit 803  configured to perform speed control of an electric motor 9 that drives a door 101; a speed detection unit 16 configured to detect a speed of the door 101; and an obstruction detection unit 24 configured to detect obstruction between the door and a door pocket, upon a value of the speed of the door detected by the speed detection unit decreasing by a first predetermined value or more with respect to a speed command value in the speed control during a door opening operation of the door 101 (Figs. 2 and 8).
Re claims 2, 3, 4: wherein the obstruction detection unit 24 detects the obstruction, upon a state, in which the value of the speed of the door detected by the speed detection unit 24 decreases by the first predetermined value or more with respect to the speed command value during the 
Note, a citation “a first predetermined value” is not a structure; therefore this citation is not being given any patentable weight. 
Re claim 5: Utsunomiya discloses a door control device 8 comprising: a speed control unit 803 configured to perform speed control of an electric motor 9 that drives a door 101; a drag force estimation unit 808 configured to estimate a drag force that is a cause of a variation in the door speed; and an obstruction detection unit 24 configured to detect obstruction between the door 101 and a door pocket, upon the drag force estimated by the drag force estimation unit 16 exceeding a second predetermined value during a door opening operation of the door 101 (Figs. 1 and 8).
Re claim 6: wherein the obstruction detection unit 24 detects the obstruction, upon a state, in which the drag force estimated by the drag force estimation unit 808 exceeds the second predetermined value during the door opening operation of the door, continuing for a second predetermined time or more.
Re claim 7: wherein the drag force estimation unit 808 estimates the drag force including a steady-state drag force that constantly occurs and including a disturbance drag force corresponding to the obstruction, the steady-state drag force including a kinetic friction force, and wherein the second predetermined value is defined based on the steady-state drag force assumed for a time of the door 
Re claim 8: further comprising: a speed detection unit 16 configured to detect a speed of the door 101; and a thrust control unit 11 configured to perform thrust control of the electric motor 9 based on a thrust command value and a detected thrust value, which is output from the speed control unit based on a speed command value and output from the current/thrust conversion unit, wherein the drag force estimation unit is a state observer that estimates the drag force by using, as inputs, a value of the speed of the door 101 detected by the speed detection unit 16 and the thrust command value or the detected thrust value (Fig. 8).
Re claim 9: further comprising: an obstruction handling control unit configured, when the obstruction is detected by the obstruction detection unit, to stop the door opening operation of the door and thereafter to perform, during a third predetermined time, obstruction handling control of setting thrust of the electric motor to zero.
Re claim 10: (see also Note from claim 7) further comprising: an obstruction handling control unit 806 configured, when the obstruction is detected by the obstruction detection unit, to stop the door (col. 10, lines 40-41) opening operation of the door and thereafter to perform, during a fourth predetermined time, obstruction handling control of causing the electric motor 9 to output minute thrust in a direction of closing the door 101 to an extent that a stopped state of the door 101 is maintained by an action of an assumed steady-state drag force including a static friction force. 
Re claim 11: (see also Note from claim 7) wherein, when the obstruction is detected by the obstruction detection unit 24, the obstruction handling control unit 806 stops the door opening operation of the door (col. 10, lines 40-41) and, during the fourth predetermined time, causes the electric motor to output the minute thrust having a magnitude corresponding to an upper limit of a range of the minute thrust assumed to maintain the stopped state of the door by the action of the 
Re claim 12: wherein, during the door opening operation of the door 101, every time the obstruction is detected by the obstruction detection unit 24, the obstruction handling control unit 806 performs the obstruction handling control, and when the obstruction handling control has been performed by a predetermined number of times, the speed control unit continues the speed control so that the door reaches a fully opened position without depending on whether or not the obstruction is detected by the obstruction detection unit. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 13: wherein the door 101 is a door that is provided on a car (Fig. 10, col. 9, line 2).
Re claim 14: wherein the car (Fig. 10, line 2) is functioned as a railroad car, since it runs on a cable/pulley tracks.
Re claim 15: Utsunomiya discloses a door control method that is executed by a door control device configured to drive and control a door 101, the method comprising: a speed control step of performing speed control of an electric motor 9 that drives the door 101; and a speed detection 803 step of detecting a speed of the door 101; and an obstruction detection 24 step of detecting obstruction of an object between the door and a door pocket, upon a value of the speed of the door detected in the speed detection step decreasing by a first predetermined value or more with respect to a speed command value in the speed control during a door opening operation of the door 101 (Figs. 2 and 8; col. 10, lines 40-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale